DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 11, 2022, is acknowledged.
Cancellation of claims 1 and 5 has been entered.
Claims 2-4 and 6-13 are pending in the instant application.

Allowable Subject Matter
Claims 2-4 and 6-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Closest prior art of record to Aida (JP 2004-336603) discloses a supporting structure that is to be mounted on a wall surface and configured to support a display section (14), the supporting structure comprising: a support (16) configured to support the display section (14) from below in a vertical direction; and an inclination adjusting mechanism (18) provided at the support and configured to adjust an inclination of the display section with respect to the vertical direction (Fig. 4).
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of a contacting member configured to be in contact with a lower surface of the display section; and a biasing member provided at the support and biases the contacting member upward in the vertical direction.
Regarding claim(s) 2-3, claims(s) 2-3 is/are allowable for the reasons given in claim(s) 4 because of its/their dependency status from claim(s) 4.
Regarding claim(s) 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 9, and specifically comprising the limitation of a contacting member that is in contact with a lower surface of the display section and a biasing member that is provided at the support and biases the contacting member upward in the vertical direction.
Regarding claim(s) 6-8, claims(s) 6-8 is/are allowable for the reasons given in claim(s) 9 because of its/their dependency status from claim(s) 9.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the display section has a stack structure in which a light guide member, a liquid crystal display panel, and a backlight unit are stacked in order, and the inclination adjusting mechanism includes a lifting member configured to push, out of the display section, the light guide member up from the below.
Regarding claim(s) 11 and 13, claims(s) 11 and 13 is/are allowable for the reasons given in claim(s) 10 because of its/their dependency status from claim(s) 10.
Regarding claim(s) 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 12, and specifically comprising the limitation of a first display section and a second display section that are adjacent to each other and serve as the display section; and a position adjusting mechanism configured to adjust a position of a display surface of the first display section and a position of a display surface of the second display section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879